697 So. 2d 584 (1997)
Emmanuel WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 95-4158.
District Court of Appeal of Florida, Fourth District.
August 6, 1997.
Richard L. Jorandby, Public Defender, and Joseph R. Chloupek, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Diana K. Bock, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the sentence imposing adult sanctions for armed robbery and carrying a concealed weapon but remand to the trial court for the ministerial function of entering a written order at which defendant need not be present. Nation v. State, 668 So. 2d 284 (Fla. 1st DCA 1996); Mulligan v. State, 688 So. 2d 984 (Fla. 2nd DCA 1997); Crabb v. State, 676 So. 2d 505 (Fla. 1st DCA 1996); McBride v. State, 695 So. 2d 405 (Fla. 5th DCA 1997). We do strike the $2 Criminal Justice Education Fee, however, for lack of prior notice. Tarrant v. State, 668 So. 2d 223 (Fla. 4th DCA 1996).
WARNER and FARMER, JJ., and DONNER, AMY STEELE, Associate Judge, concur.